UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value December 31, 2012 Class IA: $8.00 Class IB: $7.97 Total return at net asset value George Barclays U.S. Putnam (as of Class IA Class IB Russell 1000 Aggregate Blended 12/31/12) shares* shares* Value Index Bond Index Index 1 year 12.77% 12.54% 17.51% 4.22% 12.28% 5 years –3.33 –4.55 2.99 33.49 20.83 Annualized –0.68 –0.93 0.59 5.95 3.86 10 years 45.59 42.04 103.82 65.75 100.82 Annualized 3.83 3.57 7.38 5.18 7.22 Life 52.15 47.39 92.10 133.59 127.50 Annualized 2.90 2.68 4.55 5.95 5.76 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. * The unclassified sector includes exchange-traded funds and other securities not able to be classified by a sector. Reflects equity holdings and cash only. Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers Stocks and bonds advanced in 2012. What factors contributed to those gains, and how did the fundperform during the past fiscal year? David: The major stock market indexes delivered strong, double-digit returns overall for the period, but it was anything but a smooth ride for investors. Positive sentiment early in the fund’s fiscal year led to the strongest first-quarter gains for stocks in over a decade, but this trend gave way to investor worries over issues such as Europe’s ongoing sovereign debt crisis and China’s economic slowdown. It was not until late summer that investors looked past these macroeconomic issues. The rally continued into the final months of the period, although stocks became more volatile between the November election and the resolution of the fiscal cliff on January 1. Kevin: Similar factors influenced the bond market. Treasuries and agency mortgage-backed securities led corporate spread sectors during periods when investors sought safety, but leadership reversed when investors felt more inclined to take risk. From September through the end of the period, the Federal Reserve doubled the amount of agency securities it purchased, giving investors greater incentive to search for more attractive return opportunities in spread sectors. David: Against this backdrop, Putnam VT George Putnam Balanced Fund’s mix of stocks and bonds performed well. The stock portion of the portfolio features domestic large-cap, mostly dividend-paying, companies that we believe are undervalued and have well-diversified businesses and quality cash flows. Value stocks outperformed growth stocks during the period, and our security selection generally helped performance as well. Kevin: The bond portfolio continued to favor high-quality government and corporate bonds, which performed well in the first half of the year, though results weakened in the later months of 2012. Corporate securities benefited from the economy’s continued expansion and the performance of large companies, which have delivered impressive earnings while managing debt well, in general. The performance of government securities trailed off in the later months of the period for the reasons I’ve mentioned. What were some examples of stocks that helpedperformance during the past fiscal year? David: TJX and PPG industries contributed positively to the performance of the fund’s equity holdings relative to our equity benchmark, the Russell 1000 Value Index. TJX is a discount apparel retailer that operates Marshalls and TJMaxx chain stores. PPG is a leading global company in the manufacture of coatings, paints, and other specialty chemicals. The characteristics common to these stocks are that they are mega-cap, well-managed, dividend-paying companies, with significant market share within their industries. These qualities make them more resilient in weak or uncertain economies, we believe, and made them attractive to investors during the past fiscal year. Comcast, a provider of cable, video, high-speed Internet, and voice services, also helped results. The company delivered solid revenue and earnings growth, and benefited from investor demand for dividend-paying stocks during the period. What holdings detracted from returns? David: An out-of-benchmark stake in Royal Dutch Shell proved costly. With gas and oil prices relatively lower and more stable than in previous years, energy companies lost a lift they had been enjoying. The fund also had an underweight in Bank of America (BofA), which meant we were not able to enjoy a full share of the upside in that stock. Given the many challenges still faced by the financials sector, the fund had an underweight to the sector and preferred Citigroup to BofA. However, BofA was better positioned to benefit from the improving trends in the housing market. What is your outlook for stock market investing in the coming months? David: We believe investors must be vigilant about developments — and setbacks — in the ongoing eurozone debt crisis and the budget discussions in the United States. While these are complex challenges, it could be argued that they are adequately discounted in the market, and it is worth considering the compelling valuation opportunities offered by stocks in this environment. It is important to be cautious and selective in our investment choices, and to incorporate rigorous fundamental research — which is exactly how we approach our stock selection for the fund’s portfolio. How is the bond market likely to perform in the coming months? Kevin: We think bonds will continue to offer stability and provide an attractive source of income. In our view, government bonds, in particular, can provide some ballast for the portfolio given the uncertainties surrounding U.S. budget policy and Europe’s path toward structural reforms. The diversification achieved with corporate and mortgage-backed securities also allows the portfolio to participate in the bond market should the highest-quality sectors fall from favor. Viewed from a longer-term perspective, we believe global economic growth in the next few years is likely to be less impressive than we were accustomed to during the 1980s and 1990s. In this context, we think the fund is well positioned with its balance of high-quality stocks and bonds. Stocks tend to benefit from the positive economic growth we are seeing, but bonds tend to be more stable when markets experience volatility. It’s a combination that has served investors for many decades and continues to offer advantages. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Geor ge Putnam Balanced Fund Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond instruments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager David M. Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Kevin F. Murphy joined Putnam in 1999 and has been in the investment industry since 1988. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.83 $5.13 $3.76 $5.03 Ending value (after expenses) $1,059.60 $1,059.80 $1,021.42 $1,020.16 Annualized expense ratio† 0.74% 0.99% 0.74% 0.99% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT George Putnam Balanced Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT George Putnam Balanced Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2013 4 Putnam VT Geor ge Putnam Balanced Fund The fund’s portfolio 12/31/12 COMMON STOCKS (58.1%)* Shares Value Banking (3.7%) Bank of New York Mellon Corp. (The) 28,600 $735,020 BB&T Corp. 11,800 343,498 Capital One Financial Corp. 17,000 984,810 Comerica, Inc. 10,500 318,570 PNC Financial Services Group, Inc. 8,900 518,959 State Street Corp. 25,000 1,175,249 U.S. Bancorp 17,100 546,174 Wells Fargo & Co. 49,900 1,705,582 Basic materials (1.4%) Alcoa, Inc. 20,100 174,468 Dow Chemical Co. (The) 9,000 290,880 E.I. du Pont de Nemours & Co. 15,200 683,544 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 8,100 277,020 Nucor Corp. 7,900 341,122 PPG Industries, Inc. 3,100 419,584 Rio Tinto PLC ADR (United Kingdom) 2,300 133,607 Weyerhaeuser Co. R 5,516 153,455 Capital goods (2.7%) Cummins, Inc. 3,800 411,730 Eaton Corp PLC 14,900 807,579 Emerson Electric Co. 6,500 344,240 Illinois Tool Works, Inc. 9,300 565,533 Ingersoll-Rand PLC 4,500 215,820 Lockheed Martin Corp. 3,000 276,870 Northrop Grumman Corp. 6,900 466,302 Parker Hannifin Corp. 6,000 510,360 Raytheon Co. 9,000 518,040 Staples, Inc. 6,700 76,380 United Technologies Corp. 4,900 401,849 Communication services (3.1%) AT&T, Inc. 36,500 1,230,415 Comcast Corp. Class A 35,000 1,308,300 DIRECTV † 2,600 130,416 Juniper Networks, Inc. † 6,000 118,020 Time Warner Cable, Inc. 4,700 456,793 Verizon Communications, Inc. 29,440 1,273,869 Vodafone Group PLC ADR (United Kingdom) 30,700 773,333 Conglomerates (1.6%) 3M Co. 3,000 278,550 General Electric Co. 79,200 1,662,408 Tyco International, Ltd. 26,500 775,125 Consumer cyclicals (5.7%) ADT Corp. (The) 8,050 374,245 Bed Bath & Beyond, Inc. † 11,500 642,965 Carnival Corp. 7,900 290,483 Ford Motor Co. 31,200 404,040 Hasbro, Inc. 7,800 280,020 Home Depot, Inc. (The) 6,500 402,025 J.C. Penney Co., Inc. 12,500 246,375 Johnson Controls, Inc. 23,700 727,589 Kimberly-Clark Corp. 4,800 405,264 Macy’s, Inc. 17,100 667,242 COMMON STOCKS (58.1%)* cont. Shares Value Consumer cyclicals cont. Marriott International, Inc. Class A 7,618 $283,923 News Corp. Class A 21,200 541,448 Owens Corning, Inc. † 7,800 288,522 Stanley Black & Decker, Inc. 2,300 170,131 Target Corp. 16,800 994,056 Time Warner, Inc. 32,700 1,564,041 TJX Cos., Inc. (The) 6,000 254,700 Viacom, Inc. Class B 9,100 479,934 Wal-Mart Stores, Inc. 3,100 211,513 Walt Disney Co. (The) 14,600 726,934 Consumer staples (4.7%) Avon Products, Inc. 20,300 291,508 Coca-Cola Co. (The) 8,200 297,250 Coca-Cola Enterprises, Inc. 18,100 574,313 Colgate-Palmolive Co. 2,700 282,258 CVS Caremark Corp. 19,300 933,155 General Mills, Inc. 10,300 416,223 Kellogg Co. 5,200 290,420 Lorillard, Inc. 4,200 490,014 McDonald’s Corp. 6,600 582,186 Newell Rubbermaid, Inc. 7,800 173,706 PepsiCo, Inc. 3,700 253,191 Philip Morris International, Inc. 24,680 2,064,234 Procter & Gamble Co. (The) 16,200 1,099,818 Walgreen Co. 11,900 440,419 Energy (7.8%) Anadarko Petroleum Corp. 6,600 490,446 Chevron Corp. 10,800 1,167,912 ConocoPhillips 9,800 568,302 Exxon Mobil Corp. 42,600 3,687,030 Halliburton Co. 19,500 676,455 Hess Corp. 8,200 434,272 Marathon Oil Corp. 23,300 714,378 Noble Corp. 7,700 268,114 Occidental Petroleum Corp. 10,800 827,388 Phillips 66 3,800 201,780 Royal Dutch Shell PLC ADR (United Kingdom) 29,533 2,036,300 Schlumberger, Ltd. 9,276 642,734 Southwestern Energy Co. † 12,200 407,602 Suncor Energy, Inc. (Canada) 18,500 610,130 Total SA ADR (France) 10,900 566,909 Valero Energy Corp. 5,500 187,660 Financials (5.9%) Aflac, Inc. 19,200 1,019,904 American Express Co. 7,700 442,596 Bank of America Corp. 90,900 1,054,440 Citigroup, Inc. 47,150 1,865,254 Goldman Sachs Group, Inc. (The) 8,580 1,094,465 JPMorgan Chase & Co. 68,600 3,016,342 Progressive Corp. (The) 8,800 185,680 Prudential Financial, Inc. 29,800 1,589,234 Health care (9.6%) Baxter International, Inc. 14,000 933,240 Bristol-Myers Squibb Co. 11,100 361,749 CareFusion Corp. † 13,000 371,540 Putnam VT George Putnam Balanced Fund 5 COMMON STOCKS (58.1%)* cont. Shares Value Health care cont. CIGNA Corp. 15,900 $850,014 Covidien PLC 13,825 798,256 Eli Lilly & Co. 8,200 404,424 Johnson & Johnson 42,800 3,000,280 Medtronic, Inc. 13,500 553,770 Merck & Co., Inc. 38,900 1,592,566 Novartis AG ADR (Switzerland) 9,700 614,010 Pfizer, Inc. 97,248 2,438,980 Shire PLC ADR (United Kingdom) 2,500 230,450 St. Jude Medical, Inc. 19,200 693,888 Stryker Corp. 11,100 608,502 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 11,600 433,144 Thermo Fisher Scientific, Inc. 21,000 1,339,380 UnitedHealth Group, Inc. 17,900 970,896 Zimmer Holdings, Inc. 7,700 513,282 Insurance (2.5%) Allstate Corp. (The) 8,600 345,462 Chubb Corp. (The) 9,000 677,880 Marsh & McLennan Cos., Inc. 25,200 868,644 MetLife, Inc. 24,500 807,030 RenaissanceRe Holdings, Ltd. 1,500 121,890 Sun Life Financial, Inc. (Canada) 9,500 252,035 Travelers Cos., Inc. (The) 17,900 1,285,578 Investment banking/Brokerage (0.6%) Blackstone Group LP (The) 18,300 285,297 Charles Schwab Corp. (The) 31,700 455,212 Morgan Stanley 11,550 220,836 Real estate (0.3%) Equity Residential Trust R 3,352 189,958 Prologis, Inc. R 4,872 177,779 Simon Property Group, Inc. R 1,341 211,999 Technology (5.5%) Apple, Inc. 752 400,839 Autodesk, Inc. † 4,800 169,680 Cisco Systems, Inc. 60,700 1,192,755 EMC Corp. † 34,700 877,910 Hewlett-Packard Co. 12,800 182,400 Honeywell International, Inc. 27,400 1,739,078 IBM Corp. 3,800 727,890 Intel Corp. 14,100 290,883 KLA-Tencor Corp. 2,500 119,400 L-3 Communications Holdings, Inc. 10,300 789,186 Microsoft Corp. 35,500 948,915 NetApp, Inc. † 6,800 228,140 Oracle Corp. 12,400 413,168 Qualcomm, Inc. 7,800 483,756 SanDisk Corp. † 3,800 165,528 Texas Instruments, Inc. 20,700 640,458 Yahoo!, Inc. † 8,200 163,180 Transportation (0.4%) FedEx Corp. 4,400 403,568 United Parcel Service, Inc. Class B 3,800 280,174 COMMON STOCKS (58.1%)* cont. Shares Value Utilities and power (2.6%) AES Corp. (The) 11,300 $120,910 Ameren Corp. 12,200 374,784 American Electric Power Co., Inc. 13,600 580,448 Calpine Corp. † 14,700 266,511 Dominion Resources, Inc. 4,600 238,280 Duke Energy Corp. 5,566 355,111 Edison International 13,500 610,065 Entergy Corp. 11,820 753,525 Exelon Corp. 3,200 95,168 NextEra Energy, Inc. 6,200 428,978 PG&E Corp. 17,040 684,667 Total common stocks (cost $75,776,494) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.2%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $2,000,000 $2,126,094 U.S. Government Agency Mortgage Obligations (6.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, January 1, 2043 1,000,000 1,045,313 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 1,079,122 1,175,107 5s, August 1, 2033 330,944 358,971 4 1/2s, August 1, 2041 1,077,142 1,165,123 4 1/2s, TBA, January 1, 2043 4,000,000 4,321,250 3s, TBA, February 1, 2043 2,000,000 2,091,562 3s, TBA, January 1, 2043 1,000,000 1,048,047 Total U.S. government and agency mortgage obligations (cost $13,233,636) U.S. TREASURY OBLIGATIONS (9.4%)* Principal amount Value U.S. Treasury Notes 3 1/2s, May 31, 2013 $3,800,000 $3,852,769 2 5/8s, April 30, 2016 1,800,000 1,930,570 2 5/8s, February 29, 2016 6,900,000 7,383,539 1 1/4s, April 15, 2014 180,000 182,379 0 5/8s, August 31, 2017 200,000 199,820 0 1/4s, August 31, 2014 2,700,000 2,700,738 Total U.S. Treasury obligations (cost $16,180,728) CORPORATE BONDS AND NOTES (15.7%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $35,000 $34,701 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 45,000 57,252 ArcelorMittal sr. unsec. unsub. 10.35s, 2019 (France) 60,000 72,470 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 40,000 50,342 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 55,000 67,189 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 80,000 85,574 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 57,603 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,960 6 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Basic materials cont. Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 $20,000 $20,665 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 184,622 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 195,322 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,862 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 45,249 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 52,000 52,383 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,901 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 46,600 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 67,656 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 152,780 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 25,000 27,017 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 25,000 26,972 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 101,294 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 36,045 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 53,820 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 80,000 104,554 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,402 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 107,246 Capital goods (0.3%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 137,333 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 171,439 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 47,370 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 19,257 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 38,891 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 21,180 Communication services (1.2%) American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 R 85,000 90,352 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 40,000 52,565 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 89,347 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 169,000 169,760 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 30,000 30,519 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 110,000 113,660 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 51,900 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 27,121 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 29,804 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 118,478 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 50,689 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,197 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Communication services cont. NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 $55,000 $70,571 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 45,000 53,345 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 60,661 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 15,275 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 195,659 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 45,000 63,250 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 47,430 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 139,063 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 119,581 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 76,102 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 55,466 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 39,000 54,172 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 148,909 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 184,735 Consumer cyclicals (1.0%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 42,000 40,048 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 58,000 56,395 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 46,000 49,564 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 110,000 151,882 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 70,525 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 68,882 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 141,834 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 75,000 83,445 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 24,575 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 200,000 213,323 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 114,821 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,779 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 15,971 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 46,433 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 169,949 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 67,208 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 11,273 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 28,268 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 62,918 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Consumer cyclicals cont. Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 $10,000 $11,389 Time Warner, Inc. debs. 9.15s, 2023 85,000 125,521 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 95,000 103,757 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 21,000 29,398 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 40,343 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 160,000 158,237 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 41,057 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 159,468 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 43,563 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 45,000 45,435 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 164,861 217,323 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 18,179 18,195 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 148,279 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 95,000 89,046 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 40,000 41,290 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 331,303 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 24,396 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,591 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 258,635 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 66,386 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 104,680 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 117,529 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 28,017 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 70,000 80,216 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 110,584 Energy (1.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 198,460 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 117,103 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 34,574 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 70,000 73,022 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 60,250 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 133,128 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 36,824 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Energy cont. Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 $55,000 $73,058 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 31,676 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 20,765 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 70,127 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 44,348 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 146,357 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 73,850 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 158,053 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 176,024 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 97,410 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 145,154 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 42,592 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 84,339 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 23,000 30,007 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 34,004 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 40,060 Financials (6.9%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 234,504 Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 106,380 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 69,557 American Express Co. 144A sr. unsec. notes 2.65s, 2022 172,000 171,315 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 114,000 148,485 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 200,000 190,743 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 89,137 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, perpetual maturity (France) 75,000 73,500 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 2,053,843 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 236,726 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 163,370 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 309,789 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 246,591 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 55,134 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, perpetual maturity (France) 130,000 125,450 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 160,000 180,997 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 6,000 7,190 Citigroup, Inc. sub. notes 5s, 2014 140,000 147,292 8 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Financials cont. CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 $35,000 $41,052 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 74,992 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 195,027 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 118,663 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 121,783 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 15,000 17,785 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 130,760 GATX Financial Corp. notes 5.8s, 2016 80,000 88,489 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 226,556 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 180,263 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 105,000 115,875 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 263,761 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 307,550 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 121,995 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 60,000 60,432 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 152,253 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 299,250 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 48,263 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 124,631 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.31s, 2047 488,000 370,845 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 102,228 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 209,944 Loews Corp. notes 5 1/4s, 2016 35,000 39,008 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 176,854 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 196,306 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 384,001 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 367,500 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 52,593 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 73,781 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 214,554 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 57,646 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,382 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 36,123 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 329,400 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 100,000 103,500 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 43,974 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 75,000 101,438 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Financials cont. Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R $40,000 $40,911 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 140,000 164,416 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 102,500 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 110,000 128,059 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.308s, 2037 270,000 205,644 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 47,624 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 83,077 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 54,251 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 85,000 89,276 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 353,757 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 105,301 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 140,000 139,846 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 125,184 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 30,000 31,950 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 500,000 748,725 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 66,587 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 34,928 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 83,156 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 64,323 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,845 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 48,148 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 25,000 26,037 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 20,000 20,483 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 10,000 10,127 WellPoint, Inc. notes 7s, 2019 90,000 112,135 Technology (0.2%) Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 242,157 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 63,531 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 100,499 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 49,091 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 14,140 15,378 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 60,979 65,095 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 32,011 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Transportation cont. Norfolk Southern Corp. sr. unsec. notes 6s, 2111 $60,000 $72,852 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 30,000 30,517 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 96,893 113,243 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,261 Utilities and power (1.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 60,482 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 64,901 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 20,000 21,235 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 223,785 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 55,000 55,966 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 135,788 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 188,700 196,483 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 37,301 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 108,545 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 73,181 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 104,849 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 106,556 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 36,450 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 100,000 133,715 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 40,000 45,992 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 105,000 128,184 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 39,796 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 59,034 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 32,324 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 39,775 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 46,903 Kansas Gas and Electric Co. bonds 5.647s, 2021 39,381 44,555 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 13,282 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 55,000 54,497 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 58,015 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 60,230 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 37,430 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 41,786 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,354 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 236,186 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 105,064 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 18,090 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Utilities and power cont. Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 $135,000 $181,495 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 160,782 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 36,525 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 322,875 Total corporate bonds and notes (cost $23,967,186) INVESTMENT COMPANIES (1.6%)* Shares Value Financial Select Sector SPDR Fund 105,200 $1,725,280 Utilities Select Sector SPDR Fund 14,800 517,260 Vanguard MSCI Emerging Markets ETF 11,700 521,001 Total investment companies (cost $2,316,395) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 7,367 $326,874 PPL Corp. $4.75 cv. pfd. 6,805 357,331 PPL Corp. $4.375 cv. pfd. 6,662 358,749 United Technologies Corp. $3.75 cv. pfd. 9,270 516,432 Total convertible preferred stocks (cost $1,523,288) MORTGAGE-BACKED SECURITIES (0.6%)* Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 05-1, Class A4, 5.077s, 2042 $350,000 $372,607 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 828,804 14,407 Ser. T-56, Class 3, IO, 0.484s, 2043 599,051 7,839 Ser. T-56, Class 1, IO, 0.298s, 2043 772,918 5,797 Ser. T-56, Class 2, IO, 0.132s, 2043 712,714 2,199 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.959s, 2032 49,132 28,620 GS Mortgage Securities Trust II 144A Ser. 98-C1, Class F, 6s, 2030 F 67,633 69,317 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 F 90,000 91,356 Ser. 99-C1, Class G, 6.41s, 2031 97,000 98,061 Ser. 98-C4, Class H, 5.6s, 2035 143,000 155,441 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 103,393 108,045 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 213,151 31,973 Total mortgage-backed securities (cost $920,177) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $41,753 IL State G.O. Bonds 4.421s, 1/1/15 65,000 69,042 4.071s, 1/1/14 185,000 190,611 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 74,253 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 47,290 Total municipal bonds and notes (cost $375,205) 10 Putnam VT Geor ge Putnam Balanced Fund SHORT-TERM INVESTMENTS (11.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% L 15,519,863 $15,519,863 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.188%, March 6, 2013 $5,000,000 4,998,526 Total short-term investments (cost $20,518,174) Total investments (cost $154,811,283) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $173,285,587. † Non-income-producing security. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,608,594 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,473,680 $— $— Capital goods 4,594,703 — — Communication services 5,291,146 — — Conglomerates 2,716,083 — — Consumer cyclicals 9,955,450 — — Consumer staples 8,188,695 — — Energy 13,487,412 — — Financials 22,495,377 — — Health care 16,708,371 — — Technology 9,533,166 — — Transportation 683,742 — — Utilities and power 4,508,447 — — Total common stocks — — Convertible preferred stocks 516,432 1,042,954 — Corporate bonds and notes — 27,156,774 — Investment companies 2,763,541 — — Mortgage-backed securities — 985,663 — Municipal bonds and notes — 422,949 — U.S. Government and Agency Mortgage Obligations — 13,331,467 — U.S. Treasury Obligations — 16,249,815 — Short-term investments 15,519,863 4,998,526 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 11 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $139,291,420) $168,104,393 Affiliated issuers (identified cost $15,519,863) (Note 5) 15,519,863 Dividends, interest and other receivables 641,422 Receivable for shares of the fund sold 35,558 Receivable for investments sold 375,901 Total assets Liabilities Payable to custodian 3,444 Payable for investments purchased 66,612 Payable for purchases of delayed delivery securities (Note 1) 10,622,594 Payable for shares of the fund repurchased 373,904 Payable for compensation of Manager (Note 2) 78,820 Payable for custodian fees (Note 2) 8,774 Payable for investor servicing fees (Note 2) 14,101 Payable for Trustee compensation and expenses (Note 2) 91,280 Payable for administrative services (Note 2) 1,771 Payable for distribution fees (Note 2) 19,418 Other accrued expenses 110,832 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $261,392,380 Undistributed net investment income (Note 1) 3,058,373 Accumulated net realized loss on investments and foreign currency transactions (119,978,124) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 28,812,958 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $82,152,673 Number of shares outstanding 10,264,016 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $8.00 Computation of net asset value Class IB Net assets $91,132,914 Number of shares outstanding 11,436,420 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.97 The accompanying notes are an integral part of these financial statements. 12 Putnam VT Geor ge Putnam Balanced Fund Statement of operations Year ended 12/31/12 Investment income Dividends (net of foreign tax of $17,287) $3,088,719 Interest (including interest income of $20,274 from investments in affiliated issuers) (Note 5) 1,781,503 Total investment income Expenses Compensation of Manager (Note 2) 956,470 Investor servicing fees (Note 2) 178,912 Custodian fees (Note 2) 16,838 Trustee compensation and expenses (Note 2) 16,684 Distribution fees (Note 2) 237,259 Administrative services (Note 2) 6,186 Auditing and tax fees 97,950 Other 50,086 Total expenses Expense reduction (Note 2) (5,347) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,653,664 Net increase from payments by affiliates (Note 2) 8,113 Net realized gain on foreign currency transactions (Note 1) 15 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (15) Net unrealized appreciation of investments during the year 8,328,025 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $3,315,184 $3,745,735 Net realized gain on investments and foreign currency transactions 9,661,792 8,412,035 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 8,328,010 (6,577,962) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,872,551) (2,167,229) Class IB (1,873,492) (2,233,016) Decrease from capital share transactions (Note 4) (23,279,944) (27,937,390) Total decrease in net assets Net assets: Beginning of year 179,006,588 205,764,415 End of year (including undistributed net investment income of $3,058,373 and $3,497,429, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/12 .15 .77 (.17) — .74 .74 1.99 87 12/31/11 .15 .06 (.17) — .74 .74 2.07 100 12/31/10 .16 .58 (.37) — .74 f .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h .77 g 3.15 237 12/31/08 .33 (4.35) (.47) (.82) .77 g .77 g 3.85 140 Class IB 12/31/12 .13 .77 (.15) — .99 .99 1.74 87 12/31/11 .13 .07 (.15) — .99 .99 1.82 100 12/31/10 .14 .57 (.35) — .99 f .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 1.02 g 2.87 237 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 1.02 g 3.59 140 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 14 Putnam VT Geor ge Putnam Balanced Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and U.S. value stocks of large and midsize U.S. companies, with a greater focus on value stocks. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate-to long term maturities (three years or longer). The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under thecontract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains Putnam VT Geor ge Putnam Balanced Fund 15 or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012 the fund had a capital loss carryover of $119,044,675 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $85,271,262 $— $85,271,262 12/31/16 33,773,413 — 33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of interest only securities and losses on wash sales transactions. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $8,197 to decrease undistributed net investment income, and $8,197 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $29,480,221 Unrealized depreciation (1,600,698) Net unrealized appreciation 27,879,523 Undistributed ordinary income 3,058,373 Capital loss carryforward ($119,044,675) Cost for federal income tax purposes $155,744,733 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.1% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion, and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit 16 Putnam VT Geor ge Putnam Balanced Fund the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $8,113 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $83,944 Class IB 94,968 Total $178,912 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $106 under the expense offset arrangements and by $5,241 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $134, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $237,259 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $136,564,540 and $157,038,212, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $17,257,339 and $11,600,010, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 347,405 $2,668,117 403,822 $2,966,888 321,691 $2,432,022 568,844 $4,051,868 Shares issued in connection with reinvestment of distributions 245,420 1,872,551 294,460 2,167,229 246,188 1,873,492 304,226 2,233,016 592,825 4,540,668 698,282 5,134,117 567,879 4,305,514 873,070 6,284,884 Shares repurchased (1,774,330) (13,608,864) (2,331,029) (16,859,247) (2,424,259) (18,517,262) (3,122,174) (22,497,144) Net decrease Note 5 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $15,578,368 $45,168,631 $45,227,136 $20,274 $15,519,863 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Putnam VT Geor ge Putnam Balanced Fund 17 Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financialstatements. Federal tax information (Unaudited) The fund designated 82.27% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Geor ge Putnam Balanced Fund About the Trustees Putnam VT Geor ge Putnam Balanced Fund 19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Geor ge Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 21 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. 279057 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$91,318	$ — $5,856	$365 December 31, 2011	$94,486	$	$4,994	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $258,333 and $132,376 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
